

	

		II

		109th CONGRESS

		1st Session

		S. 1494

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Mr. Warner, and Mr. Allen) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Commerce, Science, and Transportation

		

		A BILL

		To amend the National Oceanic and

		  Atmospheric Administration Authorization Act of 1992 to establish programs to

		  enhance protection of the Chesapeake Bay, and for other purposes.

		  

	

	

		1.Short titleThis Act may be cited as the

			 NOAA Chesapeake Bay Watershed

			 Monitoring, Education, Training, and Restoration

			 Act.

		2.Chesapeake Bay Office

			 ProgramsSection 307 of the

			 National Oceanic and Atmospheric Administration Authorization Act of 1992 (15

			 U.S.C. 1511d) is amended—

			(1)by redesignating subsections (d) and (e),

			 as subsections (h) and (i), respectively; and

			(2)by inserting after subsection (c), the

			 following new subsections:

				

					(d)Chesapeake bay

				integrated observing system

						(1)Establishment

							(A)In

				generalNot later than 1 year

				after the date of enactment of the NOAA Chesapeake Bay Watershed Monitoring,

				Education, Training, and Restoration Act, the Director shall collaborate with

				scientific and academic institutions, Federal agencies, State and

				nongovernmental organizations, and other constituents located in the Chesapeake

				Bay watershed to establish a Chesapeake Bay Integrated Observing System (in

				this section referred to as the System).

							(B)PurposeThe purpose of the System is to provide

				information needed to restore the health of the Chesapeake Bay, on such topics

				as land use, environmental quality of the Bay and its shoreline, coastal

				erosion, ecosystem health and performance, aquatic living resources and habitat

				conditions, and weather, tides, currents, and circulation.

							(C)Elements of

				systemThe System shall

				coordinate existing monitoring and observing activities in the Chesapeake Bay

				watershed, identify new data collection needs, and deploy new technologies to

				provide a complete set of environmental information for the Chesapeake Bay,

				including the following activities:

								(i)Collecting and analyzing the scientific

				information related to the Chesapeake Bay that is necessary for the management

				of living marine resources and the marine habitat associated with such

				resources.

								(ii)Managing and interpreting the information

				described in clause (i).

								(iii)Organizing the information described in

				clause (i) into products that are useful to policy makers, resource managers,

				scientists, and the public.

								(iv)Developing or supporting the development of

				an Internet-based information system for integrating, interpreting, and

				disseminating coastal information, products, and forecasts concerning the

				Chesapeake Bay watershed related to—

									(I)climate;

									(II)land use;

									(III)coastal pollution and environmental

				quality;

									(IV)coastal hazards;

									(V)ecosystem health and performance;

									(VI)aquatic living resources and habitat

				conditions and management;

									(VII)economic and recreational uses; and

									(VIII)weather, tides, currents, and circulation

				that affect the distribution of sediments, nutrients, organisms, coastline

				erosion, and related physical and chemical events and processes.

									(D)Agreements to

				provide data, information, and supportThe Director may enter into agreements with

				other entities of the National Oceanic and Atmospheric Administration, other

				Federal, State, or local government agencies, academic institutions, or

				organizations described in subsection (e)(2)(A)(i) to provide and interpret

				data and information, and may provide appropriate support to such agencies,

				institutions, or organizations to fulfill the purposes of the System.

							(E)Agreements

				relating to information productsThe Director may enter into grants,

				contracts, and interagency agreements with eligible entities for the

				collection, processing, analysis, and interpretation of data and information

				and for electronic publication of information products.

							(e)Chesapeake bay

				watershed education and training program

						(1)Establishment

							(A)In

				generalThe Director, in

				cooperation with the Chesapeake Executive Council, shall establish a Chesapeake

				Bay watershed education and training program.

							(B)PurposesThe program established under subparagraph

				(A) shall continue and expand the Chesapeake Bay watershed education programs

				offered by the Chesapeake Bay Office for the purposes of—

								(i)improving the understanding of elementary

				and secondary school students and teachers of the living resources of the

				ecosystem of the Chesapeake Bay;

								(ii)providing community education to improve

				watershed protection; and

								(iii)meeting the educational goals of the

				Chesapeake 2000 agreement.

								(2)Grant

				program

							(A)AuthorizationThe Director is authorized to award grants

				to pay the Federal share of the cost of a project described in subparagraph (C)

				to—

								(i)a nongovernmental organization in the

				Chesapeake Bay watershed that is described in section 501(c) of the Internal

				Revenue Code of 1986 and is exempt from taxation under section 501(a) of that

				Code;

								(ii)a consortium of institutions described in

				clause (i);

								(iii)an elementary or secondary school located

				within the Chesapeake Bay watershed;

								(iv)a teacher at a school described in clause

				(iii); or

								(v)a department of education of a State if any

				part of such State is within the Chesapeake Bay watershed.

								(B)CriteriaThe Director shall consider, in awarding

				grants under this subsection, the experience of the applicant in providing

				environmental education and training projects regarding the Chesapeake Bay

				watershed to a range of participants and in a range of settings.

							(C)Functions and

				activitiesGrants awarded

				under this subsection may be used to support education and training projects

				that—

								(i)provide classroom education, including the

				use of distance learning technologies, on the issues, science, and problems of

				the living resources of the Chesapeake Bay watershed;

								(ii)provide meaningful outdoor experience on

				the Chesapeake Bay, or on a stream or in a local watershed of the Chesapeake

				Bay, in the design and implementation of field studies, monitoring and

				assessments, or restoration techniques for living resources;

								(iii)provide professional development for

				teachers related to the science of the Chesapeake Bay watershed and the

				dissemination of pertinent education materials oriented to varying grade

				levels;

								(iv)demonstrate or disseminate environmental

				educational tools and materials related to the Chesapeake Bay watershed;

								(v)demonstrate field methods, practices, and

				techniques including assessment of environmental and ecological conditions and

				analysis of environmental problems; and

								(vi)develop or disseminate projects designed

				to—

									(I)enhance understanding and assessment of a

				specific environmental problem in the Chesapeake Bay watershed or of a goal of

				the Chesapeake Bay Program;

									(II)protect or restore living resources of the

				Chesapeake Bay watershed; or

									(III)educate local land use officials and

				decision makers on the relationship of land use to natural resource and

				watershed protection.

									(D)Federal

				shareThe Federal share of

				the cost of a project funded with a grant awarded under this subsection shall

				not exceed 75 percent of the total cost of that project.

							(f)Stock

				enhancement and habitat restoration program

						(1)Establishment

							(A)In

				generalNot later than 1 year

				after the date of enactment of the NOAA Chesapeake Bay Watershed Monitoring,

				Education, Training, and Restoration Act, the Director, in cooperation with the

				Chesapeake Executive Council, shall establish a Chesapeake Bay watershed stock

				enhancement and habitat restoration program.

							(B)PurposeThe purpose of the program established in

				subparagraph (A) is to support the restoration of oysters and submerged aquatic

				vegetation in the Chesapeake Bay.

							(2)ActivitiesTo carry out the purpose of the program

				established under paragraph (1)(A), the Director is authorized to enter into

				grants, contracts, and cooperative agreements with an eligible entity to

				support—

							(A)the establishment of oyster

				hatcheries;

							(B)the establishment of submerged aquatic

				vegetation propagation programs; and

							(C)other activities that the Director

				determines are appropriate to carry out the purposes of such program.

							(g)Chesapeake bay

				aquaculture educationThe

				Director is authorized to make grants and enter into contracts with an

				institution of higher education, including a community college, for the purpose

				of—

						(1)supporting education in Chesapeake Bay

				aquaculture sciences and technologies; and

						(2)developing aquaculture processes and

				technologies to improve production, efficiency, and sustainability of

				disease-free oyster spat and submerged aquatic

				vegetation.

						.

			3.ReportSection 307(b)(7) of the National Oceanic

			 and Atmospheric Administration Authorization Act of 1992 (15 U.S.C.

			 1511d(b)(7)), is amended to read as follows:

			

				(7)submit a biennial report to the Congress

				and the Secretary of Commerce with respect to the activities of the Office,

				including—

					(A)a description of the progress made in

				protecting and restoring the living resources and habitat of the Chesapeake

				Bay;

					(B)a description of each grant awarded under

				this section since the submission of the most recent biennial report, including

				the amount of such grant and the activities funded with such grant; and

					(C)an action plan consisting of—

						(i)a list of recommended research, monitoring,

				and data collection activities necessary to continue implementation of the

				strategy described in paragraph (2); and

						(ii)proposals for—

							(I)continuing any new National Oceanic and

				Atmospheric Administration activities in the Chesapeake Bay; and

							(II)integration of those activities with the

				activities of the partners in the Chesapeake Bay Program to meet the

				commitments of the Chesapeake 2000 agreement and subsequent

				agreements.

							.

		4.DefinitionsSubsection (h) of section 307 of the

			 National Oceanic and Atmospheric Administration Authorization Act of 1992 (15

			 U.S.C. 1511d), as redesignated by section 2(1), is amended to read as

			 follows:

			

				(h)DefinitionsIn this section:

					(1)Chesapeake

				Executive CouncilThe term

				Chesapeake Executive Council means the representatives from the

				Commonwealth of Virginia, the State of Maryland, the Commonwealth of

				Pennsylvania, the Environmental Protection Agency, the District of Columbia,

				and the Chesapeake Bay Commission, who are signatories to the Chesapeake Bay

				Agreement, and any future signatories to that Agreement.

					(2)Chesapeake 2000

				agreementThe term

				Chesapeake 2000 agreement means the agreement between the United

				States, Maryland, Pennsylvania, Virginia, the District of Columbia, and the

				Chesapeake Bay Commission entered into on June 28, 2000.

					(3)Eligible

				entityExcept as provided in

				subsection (c), the term eligible entity means—

						(A)the government of a State in the Chesapeake

				Bay watershed or the government of the District of Columbia;

						(B)the government of a political subdivision

				of a State in the Chesapeake Bay watershed, or a political subdivision of the

				government of the District of Columbia;

						(C)an institution of higher education,

				including a community college;

						(D)a nongovernmental organization in the

				Chesapeake Bay watershed that is described in section 501(c) of the Internal

				Revenue Code of 1986 and is exempt from taxation under section 501(a) of that

				Code; or

						(E)a private entity that the Director

				determines to be

				appropriate.

						.

		5.Authorization of

			 appropriationsSubsection (i)

			 of section 307 of the National Oceanic and Atmospheric Administration

			 Authorization Act of 1992 (15 U.S.C. 1511d), as redesignated by section 2(1),

			 is amended to read as follows:

			

				(i)Authorization

				of appropriations

					(1)FY 2002 through

				2005There are authorized to

				be appropriated to the Department of Commerce for the Chesapeake Bay Office

				$6,000,000 for each of the fiscal years 2002 through 2005.

					(2)FY 2006 through

				2010There are authorized to

				be appropriated to the Department of Commerce for the Chesapeake Bay Office

				$26,000,000 for each of the fiscal years 2006 through 2010. Of the amount

				appropriated pursuant to such authorization of appropriations—

						(A)for each of the fiscal years 2006 through

				2010, $1,000,000 is authorized to be made available to carry out the provisions

				of subsection (d);

						(B)for each of the fiscal years 2006 through

				2010, $6,000,000 is authorized to be made available to carry out the provisions

				of subsection (e);

						(C)for each of the fiscal years 2006 through

				2010, $10,000,000 is authorized to be made available to carry out the

				provisions of subsection (f);

						(D)for each of the fiscal years 2006 through

				2010, $1,000,000 to carry out the provisions of subsection

				(g).

						.

		

